Citation Nr: 0800463	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, status post-laminectomy.

2.  Entitlement to service connection for a bleeding ulcer.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961.  He was also a member of a reserve component 
at times following his separation from active service, during 
which he had tours of active duty for training ACDUTRA and 
inactive duty for training (IACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is associated with the claims file.

In February 2005, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  AMC completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

In December 2007, the veteran submitted a request to appear 
before a Veterans Law Judge to submit additional testimony in 
support of his claims.  Specifically, he desires to address 
the RO's evaluation of additional evidence discussed in the 
October 2007 supplemental statement of the case.  While the 
veteran was previously afforded the opportunity to testify 
before the Board in August 2004, in light of the fact that he 
now wishes to present testimony on evidence that was not then 
in existence, further development is in order.  38 C.F.R. 
§ 20.700 (2007).

Accordingly, this case is REMANDED for the following action:

The RO should contact the veteran and 
request that he clarify the type of 
hearing he requested in his December 2007 
correspondence.  Thereafter, the RO 
should take appropriate expedited action 
to afford the appellant the hearing 
requested.  The RO should also inform the 
veteran of his rights associated with the 
type of hearing requested and which 
rights he waives in electing another type 
of hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

